      Case 3:20-cv-01597-RAM Document 17 Filed 01/28/21 Page 1 of 2



                                 UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF PUERTO RICO

      UNITED STATES OF AMERICA, acting             CIVIL NO. 20-cv-1597(RAM)
     through the United States Department of
                   Agriculture

                    Plaintiff                      Foreclosure of Mortgage
                                                   In Rem
            v.

 ONAIDA RIVERA SOTO, MARIBEL RIVERA
 SOTO a/k/a MARIBELLE RIVERA SOTO,
 GENOVEVA RIVERA SOTO, WILFREDO
 RIVERA SOTO, HIRAM RIVERA SOTO,
 HECTOR RIVERA SOTO, CARMEN ANA
 RIVERA SOTO, ANADY RIVERA SOTO a/k/a
 ANADI RIVERA SOTO, AND SANTIAGO
 RIVERA SOTO, as known members of the
 Estate of LUIS RIVERA NEGRON a/k/a LUIS
 RIVERA and the Estate of ADELA SOTO
 FIGUEROA a/k/a ADELA SOTO; KATY
 RIVERA, as known member of the Estate of
 EFRAIN RIVERA SOTO; ALEX DOE,
 CHRISTIAN DOE, ALIMARY DOE, and
 CRISTINA DOE, as known members of the
 Estate of ALICIA RIVERA SOTO; MISAEL
 RIVERA and MIGUEL A. RIVERA, as known
 members of the Estate of MIGUEL ANGEL
 RIVERA SOTO; JOHN DOE and RICHARD
 ROE as unknown members of the Estates
 mentioned above

                  Defendants

     MOTION FOR TEMPORARY STAY UNTIL MARCH 31, 2021, PURSUANT TO
     ADMINISTRATIVE ORDER BY THE U.S. DEPARTMENT OF AGRICULTURE

TO THE HONORABLE COURT:

        COMES NOW plaintiff, through the undersigned counsel, and respectfully states

and prays as follows:

1.      Pursuant to an administrative order issued by the Farm Service Agency’s Acting

Administrator dated January 26, 2021, plaintiff suspended temporarily all affirmative civil

debt collection and enforcement activities in the instant case until March 31, 2021.


                                               1
      Case 3:20-cv-01597-RAM Document 17 Filed 01/28/21 Page 2 of 2



2.      Therefore, plaintiff requests a temporary stay in this case until March 31, 2021, at

which time plaintiff will inform this Court of the next steps.

3.      The requested stay is not meant to cause undue delay in this case. On the

contrary, it is solely predicated on an administrative order of the U.S. Department of

Agriculture by which plaintiff must abide.

        WHEREFORE, plaintiff respectfully requests this Honorable Court to grant a

temporary stay in the instant case up to and including March 31, 2021.

RESPECTFULLY SUBMITTED.

        Certificate of service: I hereby certify that on this same date I have filed a true and

exact copy of the foregoing motion using the CM/ECF system, which will send notification

of such filing to all registered CM/ECF participants. I further certify that I sent a copy of

this motion to defendants to the following addresses: Christian Vargas Rivera to: 53

Margerie St. Meriden, CT 06450; to Wilfredo Rivera Soto to: 52 Nutmeg Dr. #10 Meriden,

CT 06451 and PO Box 344 Meriden, CT 06451; to all other defendants to: St. Rd. 613,

Km. 8.1, Int Tetuán Ward Utuado, P.R. 00641.



In Guaynabo, Puerto Rico, this 28th day of January 2021.



                                                /s/ Juan C. Fortuño Fas__
                                                JUAN C. FORTUÑO FAS
                                                USDCPR 211913
                                                Counsel for Plaintiff
                                                P.O. BOX 9300 SANTURCE, PR 00908
                                                TEL: [787] 751-5290 / FAX: [787] 751-6155
                                                E-MAIL: dcfilings@fortuno-law.com


1521.196




                                               2
